Citation Nr: 0905029	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  03-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the benefits sought 
on appeal.

In a December 2005 decision, the Board denied the appellant's 
claims.  The appellant appealed the decision denying the 
claims to the United States Court of Appeals for Veterans 
Claims.  In an August 2007 Order, the Court remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.  In April 2008, the Board remanded 
the claims for additional development.


FINDINGS OF FACT

1.  The veteran died in April 1994; his certificate of death 
demonstrates that the immediate cause of death was 
extracranial hemorrhage, due to hypertension; no other causes 
or conditions were identified.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  The veteran did not die as a result of a service-
connected disability.

4.  The appellant's claim for accrued benefits was received 
more than one year after the veteran's death.
CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.309 (2008).  The veteran's emphysema and anxiety, 
however, are not diseases for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

The veteran died in April 1994.  An April 1994 death 
certificate listed his causes of death as extracranial 
hemorrhage, due to hypertension.  There were no other 
conditions listed as causing or contributing to death on the 
death certificate.  At the time of his death, service 
connection had not been established for any disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

The vast majority of the veteran's service records are 
presumed to have been destroyed by a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In August 2002, the National Personnel Records Center advised 
that the veteran's service records were unavailable and could 
not be reconstructed.  The appellant has acknowledged the 
loss of the veteran's service records.  Additionally, in May 
2008, the appellant was informed that she may submit 
alternative forms of evidence, including lay statements from 
fellow service members, as a substitute for the veteran's 
destroyed service medical records.  However, the appellant 
did not submit any such evidence.

Private medical records from the veteran's terminal 
hospitalization have been associated with the claims file, 
along with the veteran's certificate of death.  Those private 
medical records do not demonstrate that the veteran's fatal 
extracranial hemorrhage, due to hypertension, began during 
service, or in any other way relate his extracranial 
hemorrhage or hypertension to his service.  

The Board also finds that the decades-long interval between 
those records and the veteran's service significantly weigh 
against the appellant's claim.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the appellant's assertion that the 
veteran's death was the result of his active service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge, such as questions 
relating to causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a result, her own assertions do not 
constitute competent medical evidence that the veteran's 
death was related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death and service connection for the 
cause of his death is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

The appellant seeks accrued benefits based upon the veteran's 
active service.

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, a deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  While an accrued 
benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim.  Thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000 (2007).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2008)) repealed the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award for accrued benefits.  That 
revision applies only to deaths occurring on or after 
December 16, 2003.  As the veteran died in April 1994, the 
revision is not applicable to this claim.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
In this case, the veteran did not have any claims pending at 
the time of his death.  Additionally, the appellant did not 
file her claim for accrued benefits until four years after 
the veteran's death, in 1998.  Thus, her claim was not timely 
filed.  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Accordingly, entitlement to accrued 
benefits is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include:  (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
notice letter will depend upon the information provided in 
the claimant's application. 

Here, the RO sent correspondence in August 2002, October 
2003, and May 2008, a rating decision in October 2002, and a 
statement of the case in August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that this 
error was nonprejudicial, as the veteran was not service-
connected for any disabilities prior to his death.  See  Hupp 
v. Nicholson, 21 Vet. App. at 354; Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2008 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence, and did not respond to a May 2008 letter in which 
she was informed that she may submit alternative forms of 
evidence, including lay statements from fellow service 
members, as a substitute for the veteran's destroyed service 
medical records.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Legal entitlement to accrued benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


